HANNAY, District Judge.
Findings of Fact:
This is an export control case. On the afternoon of January 16, 1945, Francisco Berrones Davila, a resident of Mexico, D. F., Mexico, arrived at the International Footbridge in Laredo, Texas, driving a 1942 model Dodge sedan, motor No. D221987-C, bearing Mexican license plate No. A4213 issued for the year 1945. At the time of his arrival at the bridge, Davila was asked whether he had in his possession any merchandise which he had acquired in the United States and which he was taking with him to Mexico. He stated that he did not have anything. A search of the *759automobile was had and the following automobile parts were discovered in same:
2 fog lights and brackets
1 spot light
1 fuel pump
2 horns
1 grease gun
10 spark plugs
1 fire extinguisher
1 plier wrench 7"
1 plier wrench 10"
1 set carburetor valve seats
1 rear view mirror
1 electrical relay
1 fuse box complete
1 small roll wire
1 power air compressor & tire pump complete
1 tire dismounting hammer
1 screw driver 2"
1 cold chisel 3/8"
1 mechanics punch 1/8"
1 tube permatex gasket cement
2 sealed beam headlight replacement units
1 cylinder head gasket #859224
2 electric wire extensions
2 sets ignition points complete
1 jack
1 tire batch complete
2 cans brake fluid various used wrenches and tire tubes
The next day Davila was questioned in the office of the Customs Agent in Charge at Laredo, and he then stated that the repair parts were acquired by himself and his uncle, one Francisco Berrones Cervantes, on January 10 and 16, 1945, in San Antonio, Texas; that the automobile parts were being taken to Mexico permanently and for resale to certain employees of the Auto-Transportes de Monterrey, a motor truck line which operates between Mexico City and Nuevo Laredo, Tamps., Mexico. Said Franciso Berrones Davila stated that he was an employee of said motor truck line.
On January 17, 1945, Francisco Berrones Cervantes, when questioned by the Customs Agent in Charge, stated that the above described automobile belonged to him; that he was a resident of Monterrey, Nuevo Leon, Mexico; that he was an agent of the Auto-Transportes de Monterrey, and that a portion of the above described automobile parts were for himself and the balance were to be delivered to other employees of said transportation company, who would then pay him for same.
Conclusions of Law:
The seizure of the above described automobile and lot of automobile repair parts was had upon probable cause.
Proper legal steps were taken to render the automobile and the above enumerated automobile parts subject to forfeiture.
Said merchandise was being exported without an Export License having been obtained and was, therefore, in violation of the laws of the United States. See United States v. Morachis, 9 Cir., 154 F.2d 918.
Let decree be drawn. The Clerk will notify counsel.